             Case 2:19-ap-01392-ER                                               Doc 7 Filed 09/18/19 Entered 09/18/19 17:48:10                                                                                           Desc
                                                                                  Main Document    Page 1 of 6

              ÿÿÿÿÿÿ«¬
                                         ¡ÿÿ­®
                                             ÿÿÿ¢£¤¥ÿ¨¦ÿÿÿ§ÿ¬
                                                                 ¦°ÿÿÿÿÿ¨
                                                 ¯¯                          ÿ©±ÿ²ª¥ÿ¦§¦ÿÿÿÿÿ¡
01123456ÿ23ÿ89316ÿ9 5ÿ0 35ÿ55245ÿÿ0ÿ2ÿ1915ÿ93ÿ2ÿ                                                             ;<ÿ(;=<ÿ=ÿ; >
 9ÿ0 35
5
9 
   3 9454ÿÿ0ÿ
                 931ÿ5118
                       

4!'"4!2ÿ#5ÿ(0ÿ41)39%ÿ
                         "$ÿ15ÿ%&!
**+&!,+-&&&



./0123144ÿ67ÿ8336729:ÿ467ÿ./0123144
                                                            ?@ADA
                                                       LC@BJGOÿBCDÿ
                                                                  FBGBCFÿ
                                                                FBJA      HG@IJ?KBLMÿ
                                                                    LBÿNPÿLGOA        LN?JB
                                                                             PNJ@AGÿQÿONFÿ
                                                                                         G@RCOCF
S4ÿ35T
                                                                                                                            (0ÿ;Tÿ-T&+X[+--&!+<
ÿU561245ÿ5V15ÿS4'                                                                                                      (\08<Tÿ&

                                                                                                                            0W#<0<>ÿ=<Tÿ-T)+9+!")-+<
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿW5X123YZ
85153ÿ9194
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ8941]]YZ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ#53                                                                         F?nnN@FÿG@Dÿ@NBA
                                                                                                                                    LN@PCJC@LCÿ   LCÿNPÿFBGB?F
                                                                                                                                               A@ÿGDoCJFGJM
4135ÿ8359391236ÿ'22ÿS4'                                                                                                    KJNLCCDA@RÿpOHJÿqrrsQtu
^F__ÿG``abcd_e`ÿGÿfghÿead_iÿgfÿajjk̀kgealÿj_f_ejae`im
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿW5]54 941YZ

 ;ÿ
 6 2   \ÿ
        ÿ         W
                    1ÿ] 
                          5   ÿ  v  1W0
                                         ÿ1 5  Y
                                                ÿ'  2Z
                                                        T1ÿÿ0ÿ
                                                         3   9(2
                                                              ÿ
                                                              v3     1 15 49ÿ451ÿ994ÿXÿ545ÿ435ÿ]524ÿX65ÿÿ1125ÿ1ÿ8
                                                                                                                                   9ÿ(2
                                                                                                                                   5 41]]ÿ999441ÿ>2
                                                                                                                                                           1ÿ62ÿÿS]ÿ612ÿ9ÿv
                                                                                                                                                                                  2 5ÿ31$25ÿÿ95ÿ]'5246ÿÿ92]ÿ962413ÿÿ1v3
                                                                                                                                                                                    ÿ                                          51ÿ1(2
                                                                                                                                                                                                                                     5 4      941
t35r5wt29x44wyr55tÿ2zÿ4{4ÿÿS1ÿ]
                                   ÿ652ÿ9ÿ3216ÿÿ4212ÿ1v4
                                   15ÿ(2 941            ÿ46ÿÿ1]55ÿÿ94ÿ535ÿ35$]51+ÿ1954ÿ35ÿ'22344535ÿ2ÿ]1ÿ15ÿ'ÿ2931ÿ5ÿ9
                                                              5                                                                                     6  ÿ55ÿ415593ÿ9ÿ|45ÿ12ÿ]5451ÿÿ9X46ÿÿ55]93$51ÿÿ99ÿv3
                                                                                                                                                                                                                9 411514ÿ6ÿ325ÿ]2234ÿ155ÿÿ355]
                                                                                                                                                                                                                  
ÿ0ÿ191ÿ'24]5354'5ÿ4ÿ15ÿ9 $53936ÿ32'55 4ÿ'2 54'5 ÿX6ÿ15ÿ(2 941ÿ9ÿX554ÿ51ÿ]23T
             Da`_}                @g~_d_hÿtzÿyrtz
             Bkd_}                tr}rrÿGn
             _ahkeÿj_} Che_i`ÿn{ÿJgl_i
             Ogba`kge}            y ÿCÿB_dl_ÿF`{ÿLh`hdÿt xÿOgiÿGe_l_iÿLGÿzrrty

          ÿ]23 ÿÿ 94 91236ÿS1ÿ9ÿX554ÿ932$5 ÿ]23ÿ5ÿ4ÿ15ÿ=415 ÿ1915ÿ94[31'6ÿ(231ÿ]23ÿ15ÿ(54139ÿW13'1ÿ2]ÿ(9]2349
9997ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ895ÿ                                                     PÿqrrsQt{F?nnN@F{GDo{KJNL
               Case 2:19-ap-01392-ER                                                   Doc 7 Filed 09/18/19 Entered 09/18/19 17:48:10                                                                                                   Desc
                                                                                        Main Document    Page 2 of 6

               vwxyÿ{|}~w}~{ÿÿÿÿÿ
                                          ÿ{ÿ
                                              ÿÿÿyÿ~xÿ}ÿÿÿw
                                                                  }~ÿyÿÿÿÿ{
                                                                           ÿyÿyÿ~}}~ÿ}~|~|{ÿÿÿÿyx
  012ÿ
  7 1   425
              7 6ÿ71489
                          ÿ !"   "
                                 ÿ # $ ÿ%&'(6)ÿ*+
                                               ÿÿ)  &ÿ %($,ÿ$-,ÿÿ./*#        7"0ÿÿ1'  2&2  ÿ&2(5ÿÿ%+12ÿ"(  3ÿ6(1ÿ
                                                                                                                               4-9ÿ'ÿ5ÿ0ÿ/1+ÿ6
                                                                                                                                (                    $ %ÿ(5ÿ6%(6#25
                                                                                                                                                                   %( ÿ)(-81
                                                                                                                                                                             &'-  6ÿÿ0ÿ
                                                                                                                                                                                  6      /  + % 6)1ÿ
                                                                                                                                                                                                   (  5788
                                                                                                                                                                                                      "   ÿ8/   ÿ*+
                                                                                                                                                                                                                +      ÿ6)ÿ&ÿÿ.5/6/6#25(:%;$ÿ&,($ÿ1'    &ÿ2<ÿ(&25/(%(
/$&ÿ2)&($%&ÿ+#)$ÿ%.&'/(-)5ÿ('-%(ÿ&-2.((ÿ.7ÿ$!ÿ
                                            )(.ÿ/$+-%,&=ÿ5$'"#(#ÿ$%ÿ/9/4'(-,&ÿÿ)9/&$'-&+&ÿ))ÿ&%$(&+#)/ÿ%%&(ÿ1'  &2  ÿ & 2 (  ÿ
                                                                                                             #,/'%&&'/ÿ5-/$%*ÿ./  +  % &ÿ$ -   ,  ÿ ) ( % 4 (  ÿ'&ÿ/ -  ÿ& 2 (ÿ$
                                                                                                                                '$)%ÿ$&'(4$)ÿ'"'$5ÿ<-"((.ÿ/(-))ÿ&$2%(0ÿÿ.?/@+ABÿ  #  #
                                                                                                                                                                              %&>)5ÿ/1( % /  #  % '
                                                                                                                                                                                                  $  & (  ÿ# $
                                                                                                                                                                                             <)C'&(ÿ?@ABÿ5/%*ÿC% &' (   )ÿ$ &ÿ " ( $    )&ÿ            0 )
  D E  : F =  : 7GH!HIG7
  D2E(:ÿ.F/=+:%7&GH!HIG7             BJKLBHM
                                     BJKLBH7           ÿ1'
                                                      !HH!NOM&2  ÿ$  - ÿ $ & & $  .  2 *(    -  &ÿ
                                                                           7ÿÿ&P25ÿ(&2ÿ$(.ÿ/.&/2*# 5/ % ÿ $ ,                 "
                                                                                                                              ÿ#                                                        %*ÿ
                                                                                                  (%ÿ#$$-%0&''-(6)ÿÿ%,(/Qÿ-+/'%&(ÿ.,/ÿ,/(#.("$%$%$&(&'ÿ/'--ÿÿ5''-"'-)6&(ÿ$$ÿ,9/ÿ/'-5ÿ&$ÿ)ÿ9&/$'&-+&)ÿ)ÿ%&($#&+/)%ÿ&%3(ÿ0#//+%ÿ&)ÿD&'ÿ","ÿ*+  )ÿ<&ÿ(5'"5(/ÿ%1'  &&22(
  &                ÿ$  ÿ+ -  '"$  &(  %$ " ÿ)&$& + ) ÿ% (  #  / % &ÿ $ -  ,                                                                                                                                                              $0 )              (  ÿ
 )&9$5&1ÿ
        +)ÿ./-ÿ5(12ÿ  %(-1   .(ÿ74815
                                      ÿR ÿ712  ÿ166ÿ4   ÿ5ÿ7    615 ÿ12ÿ    ÿ1ÿ12ÿÿ4815 9ÿ61ÿ   ÿ16 88  ÿ5ÿ7  6ÿ6ÿ15
                                                                                                                                               566ÿ25    ÿÿ712ÿ1 1ÿ167ÿ9ÿÿ56625ÿ816ÿR ÿ7126ÿ4


                                                                                                                                                      STRUVVWÿXÿYTZ[V
                                                                                                                                                      YVSÿ\]ÿY\^R


_$&(ÿ/5ÿP))+$-.(ÿ/5ÿG+**/-)ÿ$-,ÿ̀/&'.(ÿ/5ÿG&$&+)ÿN/-5(%(-.(ÿ'-ÿ!,4(%)$%0ÿK%/.((,'-6aÿG(#&(*<(%ÿ:F3ÿbE:cÿÿÿ


                                                                                                                                                      A0aÿÿÿÿÿÿÿÿÿd)edÿ@0,'$ÿB7ÿ@/*("'ÿÿÿÿÿÿÿÿ
                                                                                                                                                      ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ_(#+&0ÿN"(%f




           H2')ÿ5/%*ÿ')ÿ*$-,$&/%07ÿP&ÿ2$)ÿ<((-ÿ$##%/4(,ÿ5/%ÿ+)(ÿ'-ÿ&2(ÿI-'&(,ÿG&$&()ÿA$-f%+#&.0ÿN/+%&ÿ5/%ÿ&2(ÿN(-&%$"ÿ_')&%'.&ÿ/5ÿN$"'5/%-'$7
ghihjkhlÿnopqÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿK$6(ÿb                                                             ]ÿrs^ZZ\WsTtu[\Y
      Case 2:19-ap-01392-ER                 Doc 7 Filed 09/18/19 Entered 09/18/19 17:48:10                                   Desc
                                             Main Document    Page 3 of 6

      ABCDÿFGHIJBKJLHMIFJNOÿÿÿÿPQÿ\]J
                                  RÿFÿ^_
                                      ÿÿÿSTUDVÿLYICWÿHÿÿXÿ]B
                                                          WHIaÿDÿÿÿÿMNY
                                          ``Q                         ÿQZbDÿc[DVÿLIWHXWHIÿHIGLIGFMÿÿÿÿPDCR

                                             0110234561ÿ0
                                        89 ÿÿ9ÿ9ÿ 9

                                                         $%%&
! "ÿ#99                                                           ')+"ÿ*
                                                                     089        ÿ0(/ÿ129
                                                                                       ÿ!"9("9")ÿ*+,-ÿ.+/
                                                                      3  4    ( ÿ0 9ÿ129
                                                                                         ÿ  ((
                                                                                          129
                                                                      1 ÿ384ÿ,ÿ129
                                                                     567*ÿ               "4(,(ÿ89




         :,ÿ" ÿÿ 99")/ÿ.ÿ,9ÿ; ÿ9"<ÿ"ÿ4 ÿÿ, ÿ=ÿ*9 ÿ>9?"4+)ÿ@4"ÿ"ÿ, ÿ@ "9ÿ5"+ÿÿ@9"9/
                                                      0110234561ÿ0
            Case 2:19-ap-01392-ER                   Doc 7 Filed 09/18/19 Entered 09/18/19 17:48:10                                    Desc
                                                     Main Document    Page 4 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16030 Ventura Blvd., Suite 470, Encino, CA 91436

A true and correct copy of the documents entitled (specify):

A. TRUSTEE’S COMPLAINT TO AVOID AND RECOVER PREFERENTIAL TRANSFERS (DKT NO. 1);

B. ADVERSARY PROCEEDING COVER SHEET (DKT NO. 1-1);

C. SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY PROCEEDING [LBR 7004-1] (DKT NO. 2);

D. SCHEDULING ORDER WITH ATTACHED REVISED EARLY MEETING OF COUNSEL AND JOINT STATUS
   CONFERENCE INSTRUCTIONS (DKT NO. 3);

E. ORDER RE COURTROOM PROCEEDURES (DKT NO. 4); and

F. NOTICE REGARDING COMPLIANCE WITH FEDERAL RULE OF BANKRUPTCY PROCEDURE 7026 AND LOCAL
BANKRUPTCY RULE 7026-1 (DKT NO. 6).

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.
On September 18, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) September 18, 2019, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) __________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 September 18, 2019                        Helen Cardoza                                        /s/ Helen Cardoza
 Date                                       Printed Name                                        Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 2:19-ap-01392-ER                   Doc 7 Filed 09/18/19 Entered 09/18/19 17:48:10                                    Desc
                                                     Main Document    Page 5 of 6


                                    ADDITIONAL SERVICE INFORMATION (if needed):

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

ATTORNEY FOR PLAINTIFF: Meghann A Triplett Meghann@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com; Victoria@MarguliesFaithlaw.com; David@MarguliesFaithLaw.com;
Noreen@MarguliesFaithlaw.com; Dana@marguliesfaithlaw.com

UST: United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 2:19-ap-01392-ER                   Doc 7 Filed 09/18/19 Entered 09/18/19 17:48:10                                    Desc
                                                     Main Document    Page 6 of 6


                                    ADDITIONAL SERVICE INFORMATION (if needed):

2. SERVED BY UNITED STATES MAIL:

JUDGE: Hon. Ernest M. Robles - 255 E. Temple St., Ste. 1560, Los Angeles, CA 90012 (executed summons only)

DEFENDANT: Flintridge Preparatory School, 4543 Crown Ave., La Canada, CA 91011
DEFENDANT: Agent for Service of Process for Flintridge Preparatory School: Peter H. Bachmann, 4543 Crown Ave., La
Canada, CA 91011




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
